Detailed Action
	The communications received 11/17/2022, claims 1-7 are pending. Claim 7 is new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weaver et al (US 2018/0297304) hereinafter WEA. 
As for claims 1 and 4, WEA teaches a method for manufacturing two soundproof panels (up to six acoustic insert assemblies + bond panels) [Fig. 2 #250; 0021; 0025] of a nacelle of an aircraft including a duct (ribs which have material within therefore qualify as ducts) [Fig. 2-3b #232; 0021], 
in which each soundproof panel includes a radially inner skin for being oriented towards the duct (top skin) [Fig. 3A-3B #231; 0021], the manufacturing method comprising: 
supplying a mold having, on a single face, a cavity for each soundproof panel (as each tool accommodates each of these cavities) [0033], producing a radially inner skin in the bottom of each cavity (top skin) [Fig. 3A-3B; 0021], and curing elements present in the mold [0034].

As for claim 5, WEA teaches claim 1 and the panel being used with the panels, duct, and nacelle [0020-21].

As for claim 6, WEA teaches claim 1 and the aircraft [0019-21].

As for claim 7, WEA teaches all of the features of claim 1 including sidewalls which delimit the cavities [Fig. 2 #232]. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2018/0297304) hereinafter WEA as applied to claim 1 and further in view of Hurlin et al (US 2013/0133977) hereinafter HUR.

As for claim 2, WEA teaches claim 1 and the positioning of an acoustic panel (acoustic insert is substantially panel shaped) on top of each radially inner skin [Fig. 3B #250; 0025] but does not teach a honeycomb web and an outer panel on top of said web.
HUR teaches the production of an acoustic panel [Abstract] in which the panel is based around a honeycomb web with an outer and inner skin [Fig. 2 #51-53]. The arrangement of the insert allows for ease of attaching the overall product employing the acoustic panel to the relevant area in the nacelle without damaging the core [0016].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the acoustic panel of HUR as the acoustic panel of WEA as this would allow for the attachment of the overall product employing the acoustic panel to the relevant area in the nacelle without damaging the core. As WEA merely requires that the acoustic panel may comprise any suitable structure which attenuates acoustic noise [0027], one of ordinary art would have expected success in the combination. It is understood that by putting the acoustic panel in the relevant area that the steps of placing the honeycomb on the radially inner skin (the internal skin) then placing the honey comb followed by placing the outer panel (the external skin that is solid) would be performed [0041]. Whether this occurs during or after the curing step would merely be a change in the sequence of adding elements which is prima facie obvious [see e.g. MPEP 2144.04(IV)(C)], especially as the acoustic insert can be bonded either via curing or without curing [WEA: 0029; 0034].

As for claim 3, WEA teaches claim 1 and the positioning of an acoustic panel (acoustic insert is substantially panel shaped) on top of each radially inner skin [Fig. 3B #250; 0025] but does not teach a honeycomb web and an outer panel on top of said web.
HUR teaches the production of an acoustic panel [Abstract] in which the panel is based around a honeycomb web with an outer and inner skin [Fig. 2 #51-53]. The arrangement of the insert allows for ease of attaching the overall product employing the acoustic panel to the relevant area in the nacelle without damaging the core [0016].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the acoustic panel of HUR as the acoustic panel of WEA as this would allow for the attachment of the overall product employing the acoustic panel to the relevant area in the nacelle without damaging the core. As WEA merely requires that the acoustic panel may comprise any suitable structure which attenuates acoustic noise [0027], one of ordinary art would have expected success in the combination. It is understood that by putting the acoustic panel in the relevant area that the steps of placing the honeycomb on the radially inner skin (the internal skin) then placing the honey comb followed by placing the outer panel (the external skin that is solid) would be performed [0041]. Whether this occurs during or after the curing step would merely be a change in the sequence of adding elements which is prima facie obvious [see e.g. MPEP 2144.04(IV)(C)], especially as the acoustic insert can be bonded either via curing or without curing [WEA: 0029; 0034].

As for claim 7, should the Applicant disagree that WEA’s inner skin is “wholly” within the cavities and between the sidewalls, as combined in WEA/HUR in either claim above, the internal skin would serve as the radially inner skin and by the placement of the acoustic panel as the insert, the inner skin would be confined wholly and between the sidewalls. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments and arguments from the previous OA (in response to the non-final mailed 01/14/2022) have obviated the rejections of claims 2-3 under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712